Title: To Thomas Jefferson from David Redick, 19 April 1798
From: Redick, David
To: Jefferson, Thomas


          
            Sir,
            Washington April 19th 1798
          
          The evening before I left Philadelphia Messrs. Baird and Isreal waited on me in my bedchamber, after I had got to bed, and Mentioned to me your desire of Seeing me on the Subject of Mr Luther Martins attack I Should with pleasure have done myself the honour but that the Stage in which myself and Son had taken Seats for Lancaster Set out at 6 OClock the next morning—I haveing observed a letter in Porcupines Gazette addressed to Mr Martin by a Mr Corbin, of whom I have Some acquaintance, expressing his, and the publics Satisfaction, with respect to Cresops inocence in the Murder of Logans friends and finding in Several Circles a disposition to give Currency to falshood, in this respect, I wrote a little heasty paper Stateing that I knew the universal belief of Cresop having killed the Indians Alluded to, to have prevailed in the Western Country, that the Indian tribes Charged him with it, that Cresop and Greathouse were the Subjects of their Constant Execrations and appealed to Mr Heckewelder one of the Moravian Missionaries for the last flact—I sent the paper to Mr Feno, for publication in hopes it might in Some degree check the Currant of untruth, but I find Mr Fenno has Not published it. The only appology I can make for him, as he told the boy who dilivered it, that it Should have a place, is, that he being a printer of Correct taste, and the paper being heastily drawn up without revision; he might have thought it undeserving a place—be this as it may, I have been at Some pains to procure the Most Authentic documents that this late day admits of, to establish the facts; and I believe I have not failed altogather. I enclose you a Certificate of William Huston a man of Established reputation in point of Integrity I have been in the Country to day makeing enqurey at a Mr Chambers who is intimate with Secrets on the Subject of killing the Indians at Bakers bottom, a few days after, Cresops, Skirmish he Also is in possession of the real history of Cresops attack on Logan’s family; he had it from a Mr Smith one of Cresops party—his relation of the Case to me goes fully to Justify the opinion of Mr Huston—Mr Chambers has promised to wait on me Shortly and make an Affidavit of the Whole; which I hope to be able to Send you ere long—I think, to take up the affair of killing the Indians at Bakers bottom of Some importance, tho not appearently connected with the Subject principly in view at present: but as it will go far in developeing Several important facts which has never been yet divulged, So far as I know, it will furnish Criticle documents for the Philosophical historian of Virginia, it will go compleatly to the depravity of  Mind which reigns in a frontier Country—Compariscon will be the better made between the Natives, intrely Savage, and the first adventurers who claim Some Small Share of Civilization.—Mr Chambers will prove that Cresops party, particulary Mr Smith of Virginia whom he Mentions as having but one Arm Acknowledged that the Indians passed the encampment of Cresop in their Canoa without any apparent animosity and peaceably encamped at Some Small distance below them on the bank of the River that they went Silently down and fired on them, that the Indians took Arms and wounded one of Cresops Men Chambers will also prove that he was Solicited to be of a party to kill the Indians at Bakers bottom Several days before it hapned, that his intimate Companion, Edwd. King, was of the party. that Baker had been engaged by Greathouse to invite the Indians over and Make them drunk that they might become an easy prey—when the particulars are properly detailed it will make a horrid picture. these facts have Never been made known. even the greater part of Greathouses party were Ignorant of the true State of Things. Chambers refused being of the party least he Should become a Murderer of the inocent. I am Sir with Sentiments of very great Esteem
          yours Sincerely
          
            David Redick
          
        